Citation Nr: 0910107	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-31 853	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied entitlement to TDIU.  In May 2006 and 
August 2006 rating decisions, the RO granted service 
connection for pes planus and for depression with alcohol and 
drug dependency, respectively.  

This issue was previously remanded by the Board in March 2008 
in order to afford the Veteran VA examinations to evaluate 
his service-connected disabilities and to obtain medical 
opinions as to whether the Veteran's service-connected 
bilateral pes planus and service-connected depression with 
alcohol and drug dependency combine to make him unemployable.  


FINDINGS OF FACT

1.  The Veteran is currently service connected for bilateral 
pes planus, rated at 30 percent disabling, and for depression 
and alcohol and drug dependency associated with bilateral pes 
planus, rated as 20 percent disabling.  

2.  The Veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004 and May 2008.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to award of TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning TDIU 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
Social Security Administration (SSA) records, and secured 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.  

The Veteran is service connected for two disabilities--
bilateral pes planus, rated as 30 percent disabling, and 
depression and alcohol and drug dependency associated with 
bilateral pes planus, rated as 20 percent disabling.  The 
Board notes in passing that the Veteran has also been awarded 
a VA nonservice-connected pension based on a finding by a 
rating decision dated in January 2002 that the Veteran was 
unable to secure and follow a substantially gainful 
occupation due to his multiple disabilities, which include 
non-service-connected diabetes, arteriosclerotic heart 
disease, status-post coronary artery bypass graft times 
three, arteriosclerotic peripheral vascular disease of both 
lower extremities, and amputation of the toes on the left 
foot, secondary to the diabetes, and his service-connected 
disabilities.  

In the instant claim the Veteran asserts that his service-
connected disabilities by themselves render him unemployable.  
In addition to the foregoing non-service-connected 
disabilities, the Board notes that the remainder of the 
Veteran's toes have now been amputated, also secondary to his 
diabetes.  Additionally, the record shows that the Veteran is 
diagnosed with essential hypertension that is uncontrolled, 
hyperlipidemia, cocaine abuse, azotemia, impotence of organic 
origin, nephropathy related to his diabetes, seborrheic 
dermatitis, uncontrolled obesity, and low back pain, and has 
a surgically implanted automatic cardiac defibrillator.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  Here, as noted, the Veteran does not have a 
service-connected disability that is rated as 100 percent 
disabling.  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  The regulations define one 60 percent disability, 
or one 40 percent disability, as including several special 
circumstances, including, as here, both lower extremities, 
including the bilateral factor.  38 C.F.R. § 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

As already noted, the Veteran is service connected for 
bilateral pes planus, rated as 30 percent disabling, and for 
depression and alcohol and drug dependency, rated as 20 
percent disabling.  The combined level of the Veteran's two 
disabilities is 40 percent.  See 38 C.F.R. § 4.25 (multiple 
disabilities are to be assessed in combination through the 
use of a Combined Ratings Table, not by adding).  Thus, with 
the Veteran's highest rated service-connected disability 
rated at 30 percent, and the combined disabilities evaluated 
as 40 percent, award of TDIU is not warranted based on 
disability percentages.  38 C.F.R. § 4.16(a).  

Nevertheless, it is also the policy of the VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Where the Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the Veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating, based on unemployability.  Van Hoose, 
4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Of record are records from the Social Security Administration 
(SSA), including medical reports and administrative records 
relating to award of disability benefits.  Those records show 
that the Veteran was determined by SSA to be disabled due to 
heart failure and diabetes mellitus.  

Several letters from the Veteran's treating VA podiatrist , 
D.T., D.P.M., opine that the Veteran is unemployable due to 
the combination of his multiple severe foot deformities, his 
diabetes, and other co-morbidities.  The verbiage of Dr. T.'s 
multiple letters varies, but they all attribute the Veteran's 
inability to work to a combination of multiple disabilities, 
only one of which is his service-connected pes planus.  In a 
November 2006 letter he narrowed his opinion, stating that 
the Veteran "suffers from multiple co-morbidities associated 
with diabetes that has resulted in permanent disability" 
that renders him unsuitable for any employment that involves 
standing, walking, sitting, lifting, carrying, pulling, or 
pushing.  

As noted in the introduction, this case was remanded in order 
to obtain medical opinion as to whether the Veteran's 
service-connected disabilities, by themselves, rendered the 
Veteran unemployable.  The Veteran was afforded two VA 
examinations in this regard, and the Board is pleased to note 
that the two examining physicians consulted with one another 
to ensure that as complete a picture as possible is presented 
in the examination reports.  

A VA mental health examination was given in May 2008.  Owing 
to the consultation noted above, the examination report 
itself was not completed until after the foot examination was 
completed in July 2008.  The mental health examination report 
noted that the Veteran has a number of chronic non-service-
connected medical conditions as well has mood disorder and 
cocaine abuse.  The examiner opined that the Veteran's 
depressive condition is likely contributed to and maintained 
by his multiple non-service-connected medical concerns, as 
well as psychosocial factors including childhood physical 
abuse, educational difficulties, familial instability, long-
standing substance dependence, broken relationships, and 
legal issues resulting in incarceration.  This examiner 
opined that there is no foundation to suggest that those 
aspects of his depression that result from his service-
connected flatfoot condition have increased, or that his 
depression (resulting from the flatfoot condition alone) 
makes him unemployable.  This examiner also noted that, as 
regards the impact of the Veteran's service-connected 
depression on his quality of life, he continues to maintain 
social contact and stays connected to support services.  He 
also expressed success at exerting some control over his 
substance abuse.  

The Veteran's VA feet examination was conducted in July 2008.  
The examiner noted that the Veteran continues to be followed 
for his bilateral pes planus, and continues to have treatment 
of his diabetic foot ulcers.  The examiner also noted that 
the Veteran is taking medication for pain, primarily in the 
back and legs; the pain is associated with walking.  The 
examiner noted that the pain clinic notes do not mention 
treatment for any pes planus issues or for any ankle issues.  
The examiner noted that EMG studies in June 2007 revealed 
bilateral lower extremity radiculopathies.  

The Veteran reported to this examiner that after leaving 
service he worked in a salvage yard for about 20 years, from 
1978 to 1998, but left the salvage business when the owner 
sold the business.  The Veteran also worked delivering 
produce for five or six years, and was an owner of a bar from 
1974 until 1985.  After he left the salvage yard he worked in 
the towing field part time until 2004.  At that time he was 
unable to return to work because of medical issues, including 
his open heart surgery.  He stated that he attempted to work 
again part-time in 2006, but that that lasted only one month.  
He reported a decline over the past three to four years in 
his ability to do the activities of daily living, and that he 
now needs help with some issues, which he gets from his 
significant other.  

The Veteran reported discomfort in both of his ankles, which 
the Veteran reported was being treated by podiatry at the VA 
Medical Center (VAMC), although the examiner could find no 
record of such treatment.  After an extensive examination and 
discussion of the Veteran's various non-service-connected 
medical conditions, the examiner confirmed the diagnosis of 
pes planus that has been noted on previous examinations, but 
found no evidence that there has been a significant 
progression of this over the past year since his last 
examination.  

The examiner also noted that there was some limitation of 
motion of the ankles, which the examiner noted is 
multifactorial.  Included in contributing to the limitation 
of motion were the Veteran's peripheral neuropathy and lower 
extremity weakness, pes planus, bilateral chronic lower 
extremity radiculopathies, and bilateral partial foot 
amputations.  The examiner also noted that the Veteran has 
partial atrophy of both lower extremities.  The examiner 
estimated that the Veteran's pes planus is contributing 
between 25 and 50 percent of the limitation of motion of the 
Veteran's ankles, but also noted that there is no evidence 
that the limitation of motion of the ankles significantly 
limits the Veteran's function.  He added that the Veteran's 
function is limited by multiple factors including his low 
back pain and his significant cardiac disease.  

The examiner opined that, based strictly on the Veteran's 
bilateral pes planus, the Veteran should be able to be 
employed, to be able to return to his previous work as a 
towing operator, and to be able to do salvage yard work.  
There is no evidence that he was unable to do this work prior 
to developing his multiple medical complications, and there 
is no evidence of any significant progression of the 
Veteran's pes planus.  Further, the examiner opined, even if 
there had been a significant progression of his pes planus, 
there is no reason that the Veteran cannot do at least light 
duty work that did not require prolonged walking or standing.  

In light of the medical evidence and opinion that is of 
record and summarized above, the Board finds that entitlement 
to total disability evaluation based on individual 
unemployability is not warranted.  Again, the issue is not 
whether the Veteran is unemployable.  As noted above, the 
Veteran has in fact already been awarded eligibility for a VA 
non-service-connected pension due to his inability to secure 
and follow a substantially gainful occupation due to his 
multiple disabilities.  Rather, the issue here is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected 
disability(ies).  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As 
shown above, the evidence clearly shows that the Veteran's 
inability to perform the physical and mental acts required by 
employment is not due solely to his service-connected 
disabilities.  Van Hoose, supra.  Even when considering the 
effects of his pes planus along with the limitation of motion 
of the ankles caused thereby, the examiner opined that the 
Veteran could perform gainful work, specifically noting that 
the limited range of motion is not significantly limiting his 
function.  Moreover, while his depression with substance 
dependence adversely affects the Veteran, the symptoms of 
this disability have not been shown to combine with the 
effects of pes planus to make him unemployable.  The 
psychologist who prepared the July 2008 report specifically 
noted that it was not possible to separate the symptomatology 
contributing to the global assessment of functioning so as to 
give separate assessments for each diagnosis, and when 
speaking generally about the effects of the service-connected 
psychiatric disability, the examiner noted that the Veteran 
continued to maintain social contact and stayed connected to 
support services.  Consequently, given that those who have 
opined that the Veteran is unemployable have done so with 
more than his service-connected disabilities in mind, and 
because those who have examined only the service-connected 
disabilities have not found him to be unemployable due to 
those specific problems, the Board finds that the 
preponderance of the evidence is against the claim for TDIU.

The Veteran contends that his service-connected disabilities 
render him unemployable.  However, there is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own assertions in this regard as 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The Veteran is not 
unemployable due solely to his service-connected 
disabilities.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


